DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-22 are method claims.  “[t]he court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order” (see MPEP 2111.01, II).  However, because claim 1 recites manipulating the products of preceding steps, claim 1 is being interpreted as imposing an order with regards to the verifying step, then the dispensing step, then the introducing step, as well as imposing an order with regards to the monitoring step and the injecting step.  If the Examiner’s interpretation of claim 1 is inaccurate, Applicant is respectfully asked to amend claim 1 to correct this interpretation.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the groundwater fluoride concentrations".  Claim 1 also recites “measuring a groundwater fluoride concentration”  There is insufficient antecedent basis for a plurality of concentrations.  Claim 23 is deemed indefinite for the same reasons. 
Claims 2-22 and 24-30 are also rejected by virtue of its dependency. 
Claim 3 recites the limitation "a peroxy-based/sulfur-based material".  It is unclear if the claim is reciting a combination of “a peroxy-based/sulfur-based material” or at least one of “a peroxy-based/sulfur-based material.”
Claim 11 recites the limitation "the rate of release of fluoride".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the vadose zone".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the PFAS compounds are destroyed while they are flushed through the vadose zone, thereby preventing groundwater contamination”.  Claim 12 is deemed indefinite as it does not recite an active method step in the method claim.  
Claim 13 recites “the desired zone of treatment includes a …biomass, [and] an inorganic compound in the form of a solid…”.  The claimed method requires “measuring a groundwater fluoride concentration within the desired zone of treatment”.  It is unclear how to measure a groundwater fluoride concentration, as recited in claim 1, from a biomass and/or an inorganic compound in the form of a solid, as recited in claim 13. 
Claim 23 recites “A system for in-situ reduction of per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment, the method comprising: …”.  It is unclear if claim 23 is reciting an apparatus, i.e. “a system”, or a method, i.e. “the method comprising:”.  For the sake of compact prosecution, claim 23 is understood to be an apparatus claim and is being interpreted as reciting “A system for in-situ reduction of per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment, the system comprising: …”.
Claim 23 recites the limitation "responsive to the monitored groundwater fluoride concentrations".  It is unclear what “responsive” is in reference to, i.e. the process or a potentiometric sensor or an oxidant pump or another unrecited component of the system.  
Claim 29 recites the limitation " responsive to the rate of rising fluoride concentrations being less than zero."  Claim 23, of which claim 29 depends from, recites “a program of instructions executable by the processor, for calculating a target groundwater fluoride concentration generated through PFAS destruction and a rate of change of rising fluoride concentration within the desired zone of treatment”.  There is insufficient antecedent basis for a plurality of concentrations.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2018/0241452 A (hereinafter US 452) in view of Celyna K.O. da Silva-Rackov, Wasiu A. Lawal, Prince A. Nfodzo, Marilda M.G.R. Vianna, Claudio A.O. do Nascimento, Hyeok Choi, Degradation of PFOA by hydrogen peroxide and persulfate activated by iron-modified diatomite, Applied Catalysis B: Environmental, Volume 192, 2016, Pages 253-259, ISSN 0926-3373 (hereinafter Celyna) and Mitchell, S.M., Ahmad, M., Teel, A.L. and Watts, R.J., 2014. Degradation of perfluorooctanoic acid by reactive species generated through catalyzed H2O2 propagation reactions. Environmental Science & Technology Letters, 1(1), pp.117-121 (hereinafter Mitchell) and CA 2989452 (hereinafter CA 452).
Regarding claim 1, US 452 discloses a method for reducing the concentration of organic compounds, including poly- and perfluoroalkyl substances (PFAS), in soil, concentrated waste, water and/or ground water (see US 452 abstract and paragraphs [0017]-[0032], [0034], [0041], [0043], [0047], [0053], [0055]-[0060], [0071], [0073]-[0082], [087], [0088], and [0100]), which is deemed method for in-situ remediation of per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment.
US 452 discloses measuring the concentration of fluoride prior to the degradation process and throughout the process (see US 452 figure2, paragraphs [0008], [0011], [0111]-[0015], [0127]-[0131], [0137], [0138], [0139], [0142], [0143], [0144], [0148], [0151], [0152], [0155], [0163], [0165], [0170]-[0181] and table 1.1), which is deemed measuring a groundwater fluoride concentration within the desired zone of treatment and calculating a target groundwater fluoride concentration generated through PFAS destruction within the desired zone of treatment (the target groundwater fluoride concentration being based upon achieving the federal, state and/or European provisional health advisory levels for drinking water for PFOS and PFOA being 0.2 parts per billion (ppb) and 0.4 ppb, respectively), and naturally occurring groundwater fluoride concentration (the concentration prior to beginning the remediation process); monitoring the groundwater fluoride concentrations and a rate of change of fluoride concentration within the desired zone of treatment (figure 2 of US 452 discloses the concentration of fluoride over time in parts per billion.  This is an example of monitoring the groundwater fluoride concentrations and a rate of change of fluoride concentration).  
US 452 does not explicitly disclose verifying an ambient in-situ thermal environment within the desired zone of treatment having a temperature > 20 degrees centigrade (see US 452 paragraphs [0015], [0026], [0046], [0051], [0062], [0063], [0085], and [0091]).  
Celyna discloses catalyzed hydrogen peroxide (CHP) propagations and activated persulfate systems, wherein hydrogen peroxide and persulfate, is activated by iron-modified diatomite, for the degration of PFOA (see Celyna abstract and sections 1-2.4; 3.3; 3.4; and 4).  Celyna discloses that “[A]ll the experiments were conducted in a 250 mL batch reactor at ambient temperature of 25 °C.” (see Celyna section 2.3).  
Celyna is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. contaminant degradation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to conduct the process of US 452 at ambient temperature, as disclosed in Celyna.  US 452 discloses a broad range of temperatures and Celyna discloses that PFOA degradation can occur at an ambient temperature of 25oC.  Celyna provides one of ordinary skill in the art with reason and motivation to conduct the process of US 452 at ambient temperature in view of the broad range of temperatures disclosed in US 452.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
US 452 in view of Celyna discloses that an oxidant, such as persulfate and hydrogen peroxide can be activated by metals, such as cobalt, iron & manganese for persulfate and manganese for hydrogen perxoide (see US 452 paragraphs [0077]-[0082]).  US 452 in view of Celyna does not explicitly disclose dispersing a transition metal catalyst into the ambient in-situ thermal environment creating an ambient in-situ thermal catalyst rich environment and then introducing, to the ambient in-situ thermal catalyst rich environment, an oxidant wherein the catalyst and the oxidant within the ambient in-situ thermal catalyst rich environment interact generating high redox potential free-radicals oxidizing PFAS compounds producing, inter alia, fluoride.  
Mitchell discloses catalyzed H2O2 propagation (CHP) reactions that can degrade perfluorooctanoic acid (PFOA), which is a perfluorinated compound (see Mitchell abstract and page 117-120258).  Mitchell discloses “[B]ecause PFOA is highly oxidized, reductive processes such as microbial reductive dehalogenation and zero valent iron have been investigated for in situ PFOA remediation but have been found to be largely ineffective. … The effectiveness of catalyzed H2O2propagations (CHP; modified Fenton's reagent) for in situ chemical oxidation (ISCO) of contaminated soil and groundwater is well-established.  CHP is based on the standard Fenton reaction, in which dilute hydrogen peroxide is decomposed by iron(II), generating hydroxyl radical (OH·): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.” (see Mitchell page 117, right column, first and second paragraph). Mitchell discloses “Free fluoride, as a percentage of total fluoride initially present in the system, is shm.vn in Figure 4a in relation to the percent of initial PFOA degraded. The percent fluoride generated was the same as the percent PFOA degraded in each system (p < 0.05), which suggests the release of essentially all the fluorine atoms of the degraded PFOA” (see Mitchell page 119 section Fluoride Release during PFOA Degradation).  
Mitchell is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. contaminant degradation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the disclosure of the 1) addition of iron being ineffective in PFOA remediation, 2) that PFOA being highly oxidized, and 3) the CHP reactions being effective in PFOA remediation, as disclosed in Mitchell, when determining the order of addition of the transition metal catalyst, such as cobalt, iron & manganese as disclosed in US 452 in view of Celyna, and iron, as disclosed in Mitchell, and oxidant, as disclosed in US 452 in view of Celyna and Mitchell, in determining the method of dispersing a transition metal catalyst into the ambient in-situ thermal environment and then introducing to said introducing, to the ambient in-situ thermal catalyst rich environment, an oxidant wherein the catalyst and the oxidant within the ambient in-situ thermal catalyst rich environment interact generating high redox potential free-radicals oxidizing PFAS compounds producing, inter alia, fluoride.  That is, one of ordinary skill in the art would understand that the addition of a transition metal catalyst, such as iron, would not impact PFOA remediation if added to the contaminated environment, but that upon addition of an oxidant, such as hydrogen peroxide and/or persulfate, said transition metal catalyst would activate the oxidant thereby causing the generation of the hydroxyl radical, which is known to be effective in PFOA remediation.  Therefore, US 452 in view of Celyna and Mitchell is deemed to disclose dispersing a transition metal catalyst into the ambient in-situ thermal environment creating an ambient in-situ thermal catalyst rich environment and then introducing, to the ambient in-situ thermal catalyst rich environment, an oxidant wherein the catalyst and the oxidant within the ambient in-situ thermal catalyst rich environment interact generating high redox potential free-radicals oxidizing PFAS compounds producing, inter alia, fluoride.  
The process of US 452 in view of Celyna and Mitchell discloses that the catalyst and the oxidant within the ambient in-situ thermal catalyst rich environment interact generating high redox potential free-radicals oxidizing PFAS compounds producing, inter alia, fluoride (see Mitchell page 119 section Fluoride Release during PFOA Degradation; see US 452 figure2, table 1.1 and paragraphs [0111]-[0015], [0127]-[0131], [0137], [0138], [0139], [0142], [0143], [0144], [0148], [0151], [0152], [0155], [0163], [0165], [0170]-[0181]).  
US 452 in view of Celyna and Mitchell does not explicitly disclose responsive to the monitored groundwater fluoride concentrations being less than the target groundwater fluoride concentration in the desired zone of treatment, injecting into the desired zone of treatment additional oxidant.
CA 452 discloses a process of optimizing the dose of a treatment agent for the treatment of a fluid comprising a contaminant (see CA 452 abstract).  CA 452 discloses a processor or computer that is coded to carry out prescribed calculations, which includes calculation of dose is continuous or discrete, dose of a treatment agent is optimized for the treatment of the fluid, dose of a treatment agent is optimized to achieve a specified reduction in the concentration of the contaminant, dose of a treatment agent is optimized to achieve a target value of one or more fluid properties, fluid is a liquid (e.g., a solution, a slurry, a colloidal suspension and the like) and/or contains an entrained solid (granular medium, etc.), contaminant is a chemical compound, chemical treatment agent is selected from the group consisting of ozone, permanganate, persulfate, hydrogen peroxide, fenton reagents, ferric and/or ferrous based compounds, and any combination thereof, at least one fluid property is measured, dose of the treatment agent is calculated to meet a risk based disinfection target, additional treatment includes pretreatment process(es), integrated treatment processes, post-treatment process( es) or a combination of two or more of these, the additional treatment is one or more of physical, mechanical, chemical, biological or a combination of treatment, process is automatically controlled by a computer, and/or computer uses a feedback control approach (see CA 452 paragraphs [0016], [0027], [0030]-[0036]).
CA 452 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. contaminant degradation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention use the processor automatically controlled by a computer containing coded instructions to carry out the prescribed calculations, as disclosed in CA 452, in the process of US 452 in view of Celyna and Mitchell because the processor/computer of CA 452 would generate an automated response to the monitored fluoride concentrations.  The processor/computer of US 452 in view of Celyna, Mitchell and CA 452 can be programmed to automatically add a chemical treatment agent, such as permanganate, persulfate, hydrogen peroxide, fenton reagents, ferric and/or ferrous based compounds, and any combination thereof, dose of a treatment agent is optimized to achieve a specified reduction in the concentration of the contaminant, to achieve a specified reduction in the concentration of the contaminant and/or additional treatment includes integrated treatment processes, post-treatment process( es) or a combination of two or more of these and/or the additional treatment is one or more of physical, mechanical, chemical, biological or a combination of treatment.  Further, Mitchell discloses “increasing the hydrogen peroxide concentration to drive the propagation reactions that generate superoxide and hydroperoxide” (see Mitchell page 120, last full paragraph).  Thus, US 452 in view of Celyna, Mitchell and CA 452 provides reason and motivation for increasing the concentration of hydrogen peroxide, i.e. an oxidant, if target groundwater fluoride concentration, i.e. remediation of per-and polyfluoroalkyl compounds (PFAS), is not met. 
Regarding claim 2, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1. Further, US 452 in view of Celyna, Mitchell and CA 452 disclose a high redox potential free-radicals oxidize perfluorooctanoic acid (PFOA) in the desired zone of treatment (see Mitchell pages 117, 118, sections Introduction &Results and Discussion; see also Celyna Abstract and page 253, 254, 255-258 sections Introduction &Results and Discussions).  
Regarding claim 3, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 disclose the oxidant is a peroxy-based/sulfur-based material (see rejection of claim 1).  
Regarding claim 4, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 3.  Further, US 452 in view of Celyna, Mitchell and CA 452 disclose the oxidant is persulfate (see rejection of claim 1).  
Regarding claim 5, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 3.  Further, US 452 in view of Celyna, Mitchell and CA 452 disclose the oxidant is hydrogen peroxide (see rejection of claim 1).  
Regarding claim 6, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 disclose the metal catalyst is uniformly dispersed throughout the desired zone of treatment (see Celyna, page 254 section 2 Experiments, which discloses that the “[R]eaction solutions were continuously agitated using a magnetic stir bar”.  This continuous agitation by a magnetic stir bar would necessarily achieve uniform dispersion and provides motivation to achieve uniform dispersion in the process of US 452 in view of Celyna, Mitchell and CA 452.  See also US 452 paragraphs [0112]-[0117], figure 5, wherein treatment agents are uniformly dispersed in each column reactor).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to uniformly disperse the metal catalyst throughout the desired zone of treatment in order to achieve uniform treatment of the contaminated zone by the interaction of the catalyst with the oxidant, which generates high redox potential free-radicals oxidizing PFAS compounds producing, inter alia, fluoride. 
Regarding claim 7, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 disclose the metal catalyst is regenerated for each cycle of oxidation (the metal catalyst is necessarily regenerated for each cycle of oxidation.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The prior art discloses the same metal catalyst and the same process as recited in the claims and as disclosed in the specification.  Therefore, the prior art inherently discloses metal catalyst is regenerated for each cycle of oxidation unless this limitation is achieved by an unclaimed step of the claimed method).  
Regarding claim 8, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 disclose the metal catalyst is regenerated upon interacting with the oxidant.  (the metal catalyst is necessarily regenerated upon interacting with the oxidant.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The prior art discloses the same metal catalyst and the same process as recited in the claims and as disclosed in the specification.  Therefore, the prior art inherently discloses metal catalyst is regenerated upon interacting with the oxidant unless this limitation is achieved by an unclaimed step of the claimed method).  
Regarding claim 9, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses responsive to the rate of change fluoride concentrations being less than zero, further dispersing additional catalyst (see rejection of claim 1).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further disperse additional catalyst in addition to further dispersing an oxidant in order to achieve the interaction of the catalyst with oxidant that causes a reaction to remediate the per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment.
Regarding claim 10, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the metal catalyst is regenerated by decarboxylation of a carboxylic group (the metal catalyst is necessarily regenerated by decarboxylation of a carboxylic group.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The prior art discloses the same metal catalyst and the same process as recited in the claims and as disclosed in the specification.  Therefore, the prior art inherently discloses metal catalyst is regenerated by decarboxylation of a carboxylic group unless this limitation is achieved by an unclaimed step of the claimed method).  
Regarding claim 11, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the metal catalyst is replenished after monitoring the rate of release of fluoride in groundwater (the metal catalyst is necessarily replenished after monitoring the rate of release of fluoride in groundwater.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The prior art discloses the same metal catalyst and the same process as recited in the claims and as disclosed in the specification.  Therefore, the prior art inherently discloses replenishing after monitoring the rate of release of fluoride in groundwater unless this limitation is achieved by an unclaimed step of the claimed method.  Further, the metal catalyst cannot be replenished before monitoring the rate of release of fluoride in groundwater because the metal catalyst must be used to cause the rate of release of fluoride and only after the action of release of fluoride may the metal catalyst be regenerated).  
Regarding claim 12, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the PFAS compounds are destroyed while they are flushed through the vadose zone, thereby preventing groundwater contamination (see rejection of claim 1; see also US 452 figure 1 and paragraphs [0008]-[0013], [0018], [0019], [0032], [0034]-[0036], [0040], [0074]-[0077].  The vadose is understood to be underground water above the water table.  This appears to be the area depicted in figure 1 of US 452). 
Regarding claim 13, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the desired zone of treatment includes a material selected from the group consisting of an organic compound, and an inorganic compound in the form of an aqueous solution (see rejection of claim 1; see also US 452 figure 1 and paragraphs [0008]-[0013], [0018], [0019], [0032], [0034]-[0036], [0040], [0074]-0077]).  
Regarding claim 14, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the molar ratio of catalyst to oxidant is of the order of 1:10100 - 1:1000 (see US 452 paragraph [0063]; see Mitchell, page 118 section Reaction Systems, which discloses that the “CHP reactions were conducted with 0.25, 0.5, and 1 M hydrogen peroxide and 0.5 mM iron(III) at pH 3.5. These hydrogen peroxide concentrations are significantly lower than the concentration of 12% ( 4 M) typically applied in the field.”  See Celyna page 255, section 2.3.3, which discloses the “experiment employing MD and HP was repeated at pH 9 with different HP concentrations at 0.5, 1, 1.5,and 2 mol/L and different MD doses at 0.5, 1, 1.5, and 2.5 g.”  In addition, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).). 
Regarding claims 15-17, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the ambient in-situ thermal environment is > 20 degrees centigrade and < 35 degrees centigrade, s recited in claim 15, the ambient in-situ thermal environment is > 20 degrees centigrade and < 30 degrees centigrade, as recited in claim 16, the ambient in-situ thermal environment is > 20 degrees centigrade and < 40 degrees centigrade, as recited in claim 17 (see rejection of claim 1). 
Regarding claim 18, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the oxidant is consumed after producing free radicals (oxidant is necessarily consumed after producing free radicals.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The prior art discloses the same oxidant and the same process as recited in the claims and as disclosed in the specification.  Therefore, the prior art inherently discloses oxidant is consumed after producing free radicals unless this limitation is achieved by an unclaimed step of the claimed method).  
Regarding claim 19, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses 80% or more of oxidation of PFAS is achieved within 72hrs (80% or more of oxidation of PFAS is necessarily achieved within 72hrs.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The prior art discloses the same oxidant, transition metal catalyst and the same process as recited in the claims and as disclosed in the specification.  Therefore, the prior art inherently discloses achieving 80% or more of oxidation of PFAS within 72hrs unless this limitation is achieved by an unclaimed step of the claimed method).  
Regarding claim 20, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 19.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses the PFAS compound comprise one or more per- and polyfluorocarboxylic acids or conjugate bases thereof (see rejection of claim 1). 
Regarding claim 21, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses establishing the ambient in-situ thermal environment through passive solar heating of the desired zone of treatment (see rejection of claim 1, see also US 452 paragraphs [0035] & [0036] and figure 1, wherein the environment is exposed to passive solar heating). 
Regarding claim 22, US 452 in view of Celyna, Mitchell and CA 452 disclose the invention as discussed above in claim 1.  Further, US 452 in view of Celyna, Mitchell and CA 452 discloses establishing the ambient in-situ thermal environment through active heating generated by mechanical, electrical or chemical sources of the desired zone of treatment (see rejection of claim 1, see US 452, paragraphs  [0051], [0062], [0063], [0091], and claim 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any of the heating mechanism in the prior art to achieve the ambient in-situ thermal environment, which is a temperature > 20 degrees centigrade.  One of ordinary skill in the art would be motivated to use any known heating mechanism, if necessary, to create the ambient in-situ thermal environment, as disclosed in US 452 in view of Celyna, Mitchell and CA 452 and reasonably expect the heating mechanism to work as the prior art intended. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2018/0241452 A (hereinafter US 452) and US PUB 2019/0353630 A1 (hereinafter US 630), Celyna K.O. da Silva-Rackov, Wasiu A. Lawal, Prince A. Nfodzo, Marilda M.G.R. Vianna, Claudio A.O. do Nascimento, Hyeok Choi, Degradation of PFOA by hydrogen peroxide and persulfate activated by iron-modified diatomite, Applied Catalysis B: Environmental, Volume 192, 2016, Pages 253-259, ISSN 0926-3373 (hereinafter Celyna) and Mitchell, S.M., Ahmad, M., Teel, A.L. and Watts, R.J., 2014. Degradation of perfluorooctanoic acid by reactive species generated through catalyzed H2O2 propagation reactions. Environmental Science & Technology Letters, 1(1), pp.117-121 (hereinafter Mitchell) and CA 2989452 (hereinafter CA 452).
Regarding claim 23, US 452 discloses an apparatus, system and method for reducing the concentration of organic compounds, including poly- and perfluoroalkyl substances (PFAS), in soil, concentrated waste, water and/or ground water (see US 452 abstract and paragraphs [0017]-[0032], [0034], [0041], [0043], [0047], [0053], [0055]-[0060], [0071], [0073]-[0082], [087], [0088], and [0100]), which is deemed a system for in-situ remediation of per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment.  US 452 discloses measuring the concentration of fluoride prior to the degradation process and throughout the process using the EPA Method 340.2 that uses a low level selective ion electrode (see US 452 figure2, paragraphs [0008], [0011], [0111]-[0015], [0127]-[0131], [0137], [0138], [0139], [0142], [0143], [0144], [0148], [0151], [0152], [0155], [0163], [0165], [0170]-[0181] and table 1.1).  
US 630 discloses a system for a system for remote groundwater monitoring comprising “one or more sensor modules configured for distribution in one or more groundwater monitoring wells, each sensor module being adapted to acquire multi-parameter sensor data from each groundwater monitoring well, wherein the multi-parameter sensor data includes electrochemical property data and electrical property data of groundwater in each groundwater monitoring well, one or more hubs coupled to the one or more sensor modules for retrieving the multi-parameter sensor data and wirelessly communicating with an online server to upload the multi-parameter sensor data to the online server” (see US 630 paragraphs [0014]-[0016], see also paragraphs [0005], [0017]-[0045], [0065] and [0076] and figures 1, 2 and 4).  In US 630 “the basic data processing will be carried out in the sensors, for example: oversample averaging and calculating the standard deviation of the signal over the sampling time, current and voltage data of the conductivity sensor is processed into the resistance values, resistance values of the temperature sensors, millivolt readings of the potentiometric sensors, simultaneous correction & conversion to real-world units, from stored calibration coefficients” (see US 630 paragraph [0066]).  
Neither US 452 or US 630 alone disclose a system for in-situ reduction of per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment, as recited in claim 23.  However, taken together, US 452 and US 630 would have been obvious to combine to arrive at the claimed system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take together US 452 and US 630 to achieve a system for in-situ reduction of per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment, as recited in claim 23, because US 452 discloses a method, apparatuses and system of remediation of contaminated soils, groundwater, water and/or waste and US 630 discloses a system for remote groundwater monitoring comprising various sensors.  The disclosure of US 630 devices that would carry-out the method of US 452.  The system of US 630 can provide data across different groundwater monitoring wells with high fidelity measurement of the groundwater properties, such as fluoride concentration, in order to monitor the health of groundwater on site, and allow prompt detection of any problems so that an appropriate response can be timely formulated.  Thus, US 452 and US 630 is deemed to a system for in-situ reduction of per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment, the method comprising: a potentiometric sensor configured to measure in-situ a groundwater fluoride concentration within the desired zone of treatment;  
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 452 and US 630 is substantially identical to the claimed potentiometric sensor of the present application, and therefore, the structure of US 452 and US 630 is presumed inherently capable of measuring in-situ a groundwater fluoride concentration within the desired zone of treatment.  


US 452 and US 630 discloses a broad range of temperatures for the disclosed process (see US 452 paragraphs [0015], [0026], [0046], [0051], [0062], [0063], [0085], and [0091]).  US 452 in and US 630 discloses a thermal device configured to temperature (see US 630 paragraphs [0019], [0023], [0039], [0043], [0054], [0066], [0077], & [0096] and figure 4).  
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 452 and US 630 is substantially identical to the claimed thermal device of the present application, and therefore, the structure of US 452 and US 630 is presumed inherently capable of verifying the temperature of the in-situ thermal environment of the desired zone of treatment.  
US 452 and US 630 does not explicitly disclose one or more thermal devices configured to verify an ambient in-situ thermal environment within the desired zone of treatment having a temperature > 20 degrees centigrade.  
Celyna discloses catalyzed hydrogen peroxide (CHP) propagations and activated persulfate systems, wherein hydrogen peroxide and persulfate, is activated by iron-modified diatomite, for the degration of PFOA (see Celyna abstract and sections 1-2.4; 3.3; 3.4; and 4).  Celyna discloses that “[A]ll the experiments were conducted in a 250 mL batch reactor at ambient temperature of 25 °C.” (see Celyna section 2.3).  
Celyna is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. contaminant degradation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to conduct the process of US 452 at ambient temperature, as disclosed in Celyna.  US 452 discloses a broad range of temperatures and Celyna discloses that PFOA degradation can occur at an ambient temperature of 25oC.  Celyna provides one of ordinary skill in the art with reason and motivation to conduct the process of US 452 at ambient temperature in view of the broad range of temperatures disclosed in US 452.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, US 452 and US 630  in view of Celyna disclose at least one thermal device configured to verify an ambient in-situ thermal environment within the desired zone of treatment having a temperature > 20 degrees centigrade.  
US 452 and US 630 in view of Celyna discloses that an oxidant, such as persulfate and hydrogen peroxide can be activated by metals, such as cobalt, iron & manganese for persulfate and manganese for hydrogen perxoide (see US 452 paragraphs [0077]-[0082]).  US 452 and US 630 in view of Celyna discloses a dispersing device and an oxidant pump (see US 452 figure 5 discloses three (P) pump components, wherein one pump is deemed a dispersing device and one pump is deemed an oxidant pump.  It is understood that a dispensing device is merely any device that distributes a substance.  Applicants specification provides no definition for the term “dispensing device”.).  
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 452 and US 630 in view of Celyna is substantially identical to the claimed dispensing device and oxidant pump of the present application, and therefore, the structure of US 452 and US 630 in view of Celyna is presumed inherently capable of dispersing a transition metal catalyst into the ambient in-situ thermal environment creating an ambient in-situ thermal catalyst rich environment and presumed inherently capable of introducing to the ambient in-situ thermal catalyst rich environment, an oxidant wherein the catalyst and the oxidant within the ambient in- situ thermal catalyst rich environment interact generating high redox potential free- radicals oxidizing PFAS compounds producing, inter alia, fluoride.  The system recited in claim 23 does not recite an order feature.  That is, the dispensing device and oxidant pump of US 452 and US 630 in view of Celyna is deemed inherently capable of performing the recited intended use feature.  The intended use of the dispensing device and oxidant pump limitations does not distinguish the claimed system from the prior art.  Nevertheless, even if an order feature is implied in claim 23, then this feature is nonetheless rendered obvious by Mitchell.
Mitchell discloses catalyzed H2O2 propagation (CHP) reactions that can degrade perfluorooctanoic acid (PFOA), which is a perfluorinated compound (see Mitchell abstract and page 117-120258).  Mitchell discloses “[B]ecause PFOA is highly oxidized, reductive processes such as microbial reductive dehalogenation and zero valent iron have been investigated for in situ PFOA remediation but have been found to be largely ineffective. … The effectiveness of catalyzed H2O2propagations (CHP; modified Fenton's reagent) for in situ chemical oxidation (ISCO) of contaminated soil and groundwater is well-established.  CHP is based on the standard Fenton reaction, in which dilute hydrogen peroxide is decomposed by iron(II), generating hydroxyl radical (OH·): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.” (see Mitchell page 117, right column, first and second paragraph). Mitchell discloses “Free fluoride, as a percentage of total fluoride initially present in the system, is shm.vn in Figure 4a in relation to the percent of initial PFOA degraded. The percent fluoride generated was the same as the percent PFOA degraded in each system (p < 0.05), which suggests the release of essentially all the fluorine atoms of the degraded PFOA” (see Mitchell page 119 section Fluoride Release during PFOA Degradation).  
Mitchell is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. contaminant degradation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the disclosure of the 1) addition of iron being ineffective in PFOA remediation, 2) that PFOA being highly oxidized, and 3) the CHP reactions being effective in PFOA remediation, as disclosed in Mitchell, when determining the order of addition of the transition metal catalyst, such as cobalt, iron & manganese, as disclosed in US 452 and US 630 in view of Celyna, and iron, as disclosed in Mitchell, and oxidant, as disclosed in US 452 and US 630  in view of Celyna , and Mitchell, in a system wherein the dispersing device is configured to disperse a transition metal catalyst into the ambient in-situ thermal environment creating an ambient in-situ thermal catalyst rich environment and the oxidant pump is configured to introduce, to the ambient in-situ thermal catalyst rich environment, an oxidant wherein the catalyst and the oxidant within the ambient in- situ thermal catalyst rich environment interact generating high redox potential free- radicals oxidizing PFAS compounds producing, inter alia, fluoride.  That is, one of ordinary skill in the art would understand that the addition of a transition metal catalyst, such as iron, would not impact PFOA remediation if added to the contaminated environment, but that upon addition of an oxidant, such as hydrogen peroxide and/or persulfate, said transition metal catalyst would activate the oxidant thereby causing the generation of the hydroxyl radical, which is known to be effective in PFOA remediation.  Therefore, US 452 and US 630 in view of Celyna and Mitchell is deemed to disclose a dispersing device configured to disperse a transition metal catalyst into the ambient in-situ thermal environment creating an ambient in-situ thermal catalyst rich environment; an oxidant pump configured to introduce, to the ambient in-situ thermal catalyst rich environment, an oxidant wherein the catalyst and the oxidant within the ambient in- situ thermal catalyst rich environment interact generating high redox potential free- radicals oxidizing PFAS compounds producing, inter alia, fluoride.
The process of US 452 and US 630  in view of Celyna and Mitchell discloses that the catalyst and the oxidant within the ambient in-situ thermal catalyst rich environment interact generating high redox potential free-radicals oxidizing PFAS compounds producing, inter alia, fluoride (see Mitchell page 119 section Fluoride Release during PFOA Degradation; see US 452 figure2, table 1.1 and paragraphs [0111]-[0015], [0127]-[0131], [0137], [0138], [0139], [0142], [0143], [0144], [0148], [0151], [0152], [0155], [0163], [0165], [0170]-[0181]).  
US 452 and US 630 in view of Celyna and Mitchell discloses measuring a groundwater fluoride concentration within the desired zone of treatment and calculating a target groundwater fluoride concentration generated through PFAS destruction within the desired zone of treatment (the target groundwater fluoride concentration being based upon achieving the federal, state and/or European provisional health advisory levels for drinking water for PFOS and PFOA being 0.2 parts per billion (ppb) and 0.4 ppb, respectively), and naturally occurring groundwater fluoride concentration (the concentration prior to beginning the remediation process); monitoring the groundwater fluoride concentrations and a rate of change of fluoride concentration within the desired zone of treatment (figure 2 of US 452 discloses the concentration of fluoride over time in parts per billion.  This is an example of monitoring the groundwater fluoride concentrations and a rate of change of fluoride concentration). US 452 and US 630 in view of Celyna  and Mitchell does not explicitly a processor communicatively coupled to a non-transitory readable storage medium tangibly embodying a program of instructions executable by the processor, for calculating a target groundwater fluoride concentration generated through PFAS destruction and a rate of change of rising fluoride concentration within the desired zone of treatment, and naturally occurring groundwater fluoride concentration; monitoring the groundwater fluoride concentrations and a rate of change of fluoride concentrations within the desired zone of treatment; and responsive to the monitored groundwater fluoride concentrations being less than the target groundwater fluoride concentration in the desired zone of treatment, injecting, by the oxidant pump into the desired zone of treatment, additional oxidant.
US 452 and US 630 in view of Celyna  and Mitchell does not explicitly disclose a processor communicatively coupled to a non-transitory readable storage medium tangibly embodying a program of instructions executable by the processor. 
CA 452 discloses a process of optimizing the dose of a treatment agent for the treatment of a fluid comprising a contaminant (see CA 452 abstract).  CA 452 discloses a processor or computer that is coded to carry out prescribed calculations, which includes calculation of dose is continuous or discrete, dose of a treatment agent is optimized for the treatment of the fluid, dose of a treatment agent is optimized to achieve a specified reduction in the concentration of the contaminant, dose of a treatment agent is optimized to achieve a target value of one or more fluid properties, fluid is a liquid (e.g., a solution, a slurry, a colloidal suspension and the like) and/or contains an entrained solid (granular medium, etc.), contaminant is a chemical compound, chemical treatment agent is selected from the group consisting of ozone, permanganate, persulfate, hydrogen peroxide, fenton reagents, ferric and/or ferrous based compounds, and any combination thereof, at least one fluid property is measured, dose of the treatment agent is calculated to meet a risk based disinfection target, additional treatment includes pretreatment process(es), integrated treatment processes, post-treatment process( es) or a combination of two or more of these, the additional treatment is one or more of physical, mechanical, chemical, biological or a combination of treatment, process is automatically controlled by a computer, and/or computer uses a feedback control approach (see CA 452 paragraphs [0016], [0027], [0030]-[0036]).
CA 452 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. contaminant degradation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention use the processor automatically controlled by a computer containing coded instructions to carry out the prescribed calculations, as disclosed in CA 452, in the system and process of US 452 and US 630 in view of Celyna and Mitchell because the processor/computer of CA 452 would generate an automated response to the monitored fluoride concentrations.  The processor/computer of US 452 and US 630 in view of Celyna, Mitchell and CA 452 can be programmed to automatically add a chemical treatment agent, such as permanganate, persulfate, hydrogen peroxide, fenton reagents, ferric and/or ferrous based compounds, and any combination thereof, dose of a treatment agent is optimized to achieve a specified reduction in the concentration of the contaminant, to achieve a specified reduction in the concentration of the contaminant and/or additional treatment includes integrated treatment processes, post-treatment process( es) or a combination of two or more of these and/or the additional treatment is one or more of physical, mechanical, chemical, biological or a combination of treatment.  Further, Mitchell discloses “increasing the hydrogen peroxide concentration to drive the propagation reactions that generate superoxide and hydroperoxide” (see Mitchell page 120, last full paragraph).  Thus, US 452 and US 630  in view of Celyna , Mitchell and CA 452 provides reason and motivation for increasing the concentration of hydrogen peroxide, i.e. injecting, by the oxidant pump into the desired zone of treatment, additional oxidant, being responsive to the monitored groundwater fluoride concentrations being less than the target groundwater fluoride concentration in the desired zone of treatment.  
Regarding claims 24-27, US 452 and US 630  in view of Celyna , Mitchell and CA 452 discloses the invention as discussed above in claim 23. Further, US 452 and US 630  in view of Celyna , Mitchell and CA 452 discloses the oxidant is a peroxy-based/sulfur-based material, as recited in claim 24, the oxidant is persulfate, as recited in claim 25, the oxidant is hydrogen peroxide, as recited in claim 26, the oxidant is a combination of oxidants selected from a class consisting of persulfate and hydrogen peroxide, as recited in claim 27 (see rejection of claim 23). 
Regarding claim 28, US 452 and US 630 in view of Celyna , Mitchell and CA 452 discloses the invention as discussed above in claim 23. Further, US 452 and US 630  in view of Celyna , Mitchell and CA 452 discloses the dispersing device is configured to distribute the metal catalyst equally throughout the desired zone of treatment (see rejection of claim 23.  US 452 paragraphs [0112]-[0117], figure 5, wherein treatment agents are uniformly dispersed in each column reactor by each of the pump components.  Further, Celyna discloses that the “[R]eaction solutions were continuously agitated using a magnetic stir bar” (page 254 section 2 Experiments).  This continuous agitation by a magnetic stir bar would necessarily achieve uniform dispersion and provides motivation to achieve uniform dispersion in the process of US 452 and US 630  in view of Celyna , Mitchell and CA 452).  
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 452 and US 630  in view of Celyna , Mitchell and CA 452 is substantially identical to the claimed dispersing device of the present application, and therefore, the structure of US 452 and US 630  in view of Celyna , Mitchell and CA 452 is presumed inherently capable of distributing the metal catalyst equally throughout the desired zone of treatment.  
Regarding claim 29, US 452 and US 630  in view of Celyna , Mitchell and CA 452 discloses the invention as discussed above in claim 23. Further, US 452 and US 630  in view of Celyna , Mitchell and CA 452 discloses instructions executable by the processor for dispersing additional catalyst to the desired zone of treatment responsive to the rate of rising fluoride concentrations being less than zero (see rejection of claim 23.  see CA 452 paragraphs [0016], [0027], [0030]-[0036].  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further disperse additional catalyst in addition to further dispersing an oxidant in order to achieve the interaction of the catalyst with oxidant that causes a reaction to remediate the per- and polyfluoroalkyl compounds (PFAS) in a desired zone of treatment.).  
Regarding claim 30, US 452 and US 630  in view of Celyna , Mitchell and CA 452 discloses the invention as discussed above in claim 23. Further, US 452 and US 630  in view of Celyna , Mitchell and CA 452 discloses the desired zone of treatment includes a material selected from the group consisting of an organic compound, and an inorganic compound in the form of an aqueous solution (see rejection of claim 23; see also US 452 figure 1 and paragraphs [0008]-[0013], [0018], [0019], [0032], [0034]-[0036], [0040], [0074]-0077]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773